   Case 1:18-cv-01717-MN Document 6 Filed 12/26/18 Page 1 of 2 PageID #: 67



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

   SAPPHIRE CROSSING LLC,

                  Plaintiff,
                                                          C.A. No. 1:18-cv-01717-MN
            v.
                                                          JURY TRIAL DEMANDED
   QUOTIENT TECHNOLOGY INC.,

                  Defendant.


             DEFENDANT QUOTIENT TECHNOLOGY INC.’S RULE 12(b)(6)
              MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       Defendant Quotient Technology Inc.’s (“Quotient”) respectfully moves this Court to

dismiss Plaintiff Sapphire Crossing LLC’s Complaint, pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, for failure to state a claim upon which relief can be granted.

       The grounds for this motion are further set forth in Quotient’s Opening Brief in Support of

its Motion to Dismiss for Failure to State a Claim, which is being filed contemporaneously

herewith.




                                                 1
  Case 1:18-cv-01717-MN Document 6 Filed 12/26/18 Page 2 of 2 PageID #: 68



Dated: December 26, 2018                  Respectfully submitted,

                                          FISH & RICHARDSON P.C.

                                     By: /s/ Jeremy D. Anderson
                                         Jeremy D. Anderson (# 4515)
                                         222 Delaware Ave., 17th Floor
                                         P.O. Box 1114
                                         Wilmington, DE 19801
                                         (302) 652-5070 (Telephone)
                                         (302) 652-0607 (Facsimile)
                                         janderson@fr.com

                                          Neil J. McNabnay
                                          Ricardo Bonilla
                                          1717 Main Street, Suite 5000
                                          Dallas, TX 75201
                                          (214) 747-5070 (Telephone)
                                          (214) 747-2091 (Facsimile)
                                          mcnabnay@fr.com
                                          rbonilla@fr.com

                                     COUNSEL FOR DEFENDANT
                                     QUOTIENT TECHNOLOGY INC.




                                     2
